Case 1:19-cv-23651-UU Document 17 Entered on FLSD Docket 11/12/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 19-23651-CIV-UU



 LORRAINE MAHEU,

         Plaintiff,

 v.

 CARNIVAL CORPORATION,
 a foreign corporation d/b/a
 CARNIVAL CRUISE LINE and
 CARNIVAL CRUISE LINES,

       Defendant.
 _______________________________/

                          NOTICE OF SELECTION OF MEDIATOR

         The Plaintiff, LORRAINE MAHEU, by and through the undersigned counsel hereby gives

 notice that the parties have agreed upon the selection of Michael P. Essington, Esq. as the mediator

 in this case.

                                                      Respectfully submitted,

                                                      OBRONT COREY, PLLC
                                                      Attorneys for Plaintiff
                                                      100 South Biscayne Boulevard
                                                      Suite 800
                                                      Miami, Florida 33131
                                                      Phone: (305) 373-1040
                                                      Fax: (305) 373-2040
                                                      E-mail: curt@obrontcorey.com

                                                      By : _____/s/ Curt Obront___
                                                           CURT OBRONT, ESQ.
                                                           Florida Bar No. 402494
Case 1:19-cv-23651-UU Document 17 Entered on FLSD Docket 11/12/2019 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

 November 12, 2019 by E-mail to all counsel of record on the Service List below.



                                                         _____/s/ Curt Obront_____
                                                         CURT OBRONT, ESQ.




                                          Service List


 Curt Obront, Esq.
 Counsel for Plaintiff Lorraine Maheu
 Obront Corey, PLLC
 100 South Biscayne Boulevard
 Suite 800
 Miami, Florida 33131
 Telephone: (305) 373-1040
 Fax:       (305) 373-2040
 E-mail:    curt@obrontcorey.com

 Valentina M. Tejera, Esq.
 Counsel for Defendant Carnival Corporation
 3655 N.W. 87th Avenue
 Miami, Florida 33178
 Telephone: (305) 406-7556
 Fax:       (305) 406-4732
 E-mail:     vtejera@carnival.com
